Mr. Justice Negrón Garcia,
dissenting.
Today’s majority decision delivered by Chief Justice Mr. Pons Núñez only authorizes the Attorney General of the State of New York, Hon. Robert Abrams, to file a brief as amicus curiae. As such, it is RESTRICTIVE, PRO FORMA, MAIM AND WORTHLESS.
RESTRICTIVE, because it gives the impression that they have forgotten that the debate here centers on the constitutionality of the Puerto Rican Community Affairs Department in the UNITED STATES (Department). As its name suggests, the aforementioned Department extends its services throughout all the states, not only in New York.
PRO FORMA, because for relevant purposes, the majority decision has prejudged and resolved in advance under the forestall initial position conveyed by the Hon. Robert Abrams. In this respect the majority, has concluded:
In the record of this case there is no evidence that the Commonwealth of Puerto Rico, through its designated powers, has any intentions, of what we may describe as extra-territorial, attempts against the individual public policies of the respective states and national of the United States of America and impair their sovereignty. (Emphasis supplied.) Opinion of the Court at 980.
We will show further ahead that this conclusion is erroneous. There is unequivocal evidence to the contrary.
MAIM AND WORTHLESS, because, without valid grounds, they have denied TRANSLATING AND DELIVERING all pertinent documents in record and have not extended an INVITATION to six (6) other state Attorney Generals and the United States Attorney General, Hon. Richard Thornburg, which are under the same circumstances as the state of New York.
*993I
In this ease Governor Hon. Rafael Hernández Colón and the Department’s Secretary, Hon. Nydia I. Velázquez Colón, appeal a Judgement rendered by the Superior Court, San Juan Section (Hon. Arnaldo López Rodríguez, Judge), declaring unconstitutional the aforesaid Department, as created by Law No. 58 of August 16, 1989 (3 L.P.R.A. secs. 443-443o).,
In its Judgment the Superior Court adjudicated:
Complaint is granted, and except for those services offered in the United States by the Agricultural Workers Program in coordination with the Labor and Human Resources Department, the Act No. 58 of August 16, 1989, which creates the Puerto Rican Community Affairs Department in the United States is declared unconstitutional.
In regards to the promotion of Puerto Rican participation in the United States electoral process, a permanent injunction is issued against the Secretary of the Puerto Rican Community Affairs Department in the United States, Hon. Nydia I. Velázquez, her successors in said position and Department employees are restrained from discharging that function. It is further ordered that all records obtained for voting registration purposes should be immediately delivered to the pertinent electoral entities of the different cities and states wherever these electoral registration campaigns have been conducted (see note 2) and to the Puerto Rico Electoral Commission in case of any further use. App. II at 38-39.
The Court classified as “paradoxical” the fact that in its Statement of Purposes, Act No. 58 on one hand rejects the existence of a Puerto Rican Cultural Community in the United States “as a separate entity and unincorporated to Puerto Rico”, and meanwhile it promotes the integration and assimilation to that nation by sponsoring participation in its electoral processes.
To further sustain its judgment, the Court elaborated several propositions. Succintly phrased, the Court determined that in its application Act No. 58 INVADED THE JUDICIAL SOVEREIGNTY of the State of New York; that the Department LACKED A PLACE OF BUSINESS in Puerto Rico, and that THE USE OF PUBLIC FUNDS TO PROMOTE ELECTORAL
*994PARTICIPATION OF NON-RESIDENTS WAS CONTRARY to Art. VI, Sec. 9 and Art. II, Sec. 19 of the Constitution of the Commonwealth of Puerto Rico, L.PR.A., Vol. 1.
Regarding the correction and legality of this judgment, we should make reference for the moment to our dissenting vote filed last September 27, 1990. We synthetized therein our position (ratio decidendi) in the following manner: “CULTURAL IDENTITY IS NOTA SYNONYM OF EXTRATERRITORIAL CONSTITUTIONAL JURISDICTION’. Hernández Torres v. Hernández Colón, 127 D.PR. 448, 450 (1990).
Bearing in mind this brief introduction, let us now concentrate on the Petition of Hon. Robert Abrams. The dearth of legal precedent obliges us.
HH HH
Courtesy and judicial comity demand that we lay aside our statutes, rules and decisions requirements, (1) to allow the *995participation of the Hon. Robert Abrams and his assistant, Hon. Siobhan Shanks, representing the interests of the State of New York (Executive and Legislative Powers). Undoubtedly, both are high ranking public officials —the first by election and the second by appointment— in the hierarchy and administration of the Legal Department of said state.
We should also take notice that his motion has been written in the english language. The Hon. Robert Abrams requests that we accept his brief memoranda in the same idiom.
This Court is not a supralegal entity; a contrario sensu, it is the custodian of traditional values and of the ideal of faithful compliance of the law. It is perfectly natural and comprehensible, then, that he complies with the Spanish copy requirements. AFTER ALL, THE VERNACULAR LANGUAGE CONTINUES TO BE THE DISTINCTIVE CULTURAL EXPRESSION OF OUR PEOPLE.
In order to facilitate the appearance of Hon. Robert Abrams —and of any other officer— the same spirit of courtesy enlivens us. Therefore, it is appropriate that it be the Bureau of Translations of this Court who expeditiously translates this and any other document that may be filed in english. IN THE SAME MANNER, AND TO BE NOTIFIED SIMULTANEOUSLY —AS A MINIMUM— THE FOLLOWING DOCUMENTS SHOULD ALSO BE OFFICIALLY TRANSLATED AND NOTIFIED SIMULTANEOUSLY: THE OPINION OF THIS COURT, THIS VOTE, OUR PREVIOUS DISSENTING VOTE, THE JUDGMENT OF THE SUPERIOR COURT AND, FINALLY, THE PRINCIPAL PLEADINGS OF THE PARTIES.
HH HH HH
Rule 43 of this Court s regulations, 4 L.P.R.A. Ap. I-A, contemplates the participation as amicus curiae of persons who are really interested on a given subject matter. Our statements in People ex rel. L.V.C., 110 P.R.R. 114 (1980), reflect the peculiar *996aspects of the institution of the amicus curiae. They appear ratified in People v. González Malavé, 116 P.R.R. 578, 580 (1985):
(1) the brief is not grounded on a right but on a privilege subject to the sound discretion of the court; (2) the brief is justified in cases invested with public interest; (3) more so than to the interest of the amicus curiae, it should respond to the needs of the court with the aim of being better informed, and (4) “[t]he intervention of the amicus curiae cannot be admitted as a party”. (Emphasis supplied.)
When we confront the aforementioned characteristics with the Hon. Robert Abrams request, we become highly concerned with the following issues:
First, his duty as principal lawyer and legal representative of the state of New York is to appear before the courts of that jurisdiction or its federal courts to defend the constitutionality of the statutes approved therein. N.Y. Exec. Law Sec. 71 (McKinney 1982); 28 U.S.C. sec. 2403(b). WHAT JURIDICAL INTEREST MAY HE HAVE TO JUSTIFY, SUA SPONTE, INTERVENTION HERE IN PUERTO RICO?
Second, we don’t know how he became aware of this appeal, or how knowledgeable he is of the factual scenario which gave rise to this appeal and to the respective pleadings of the parties. This could explain —although it is still disturbing— that his a priori appearance is a limited one. In subsection (3) of his motion he states that his intervention is for the sole purpose of explaining to us his “belief that the “establishment of voter registration campaigns, far from being an unwarranted intrusion upon the sovereignty of New York State, is consistent with our public policy of promoting participation in the electoral process”. EX FACIE, THIS IS INSUFFICIENT. Even when this officer renders a formal opinion in regards to matters under his competency, his position is simply persuasive and is not binding to the court of New York. American Tel. & Tel. Co. v. State Tax Com’n., 462 N.E.2d 1152, 1157 (N.Y. 1984).
CAN THE HON. ROBERT ABRAMS GIVE US. A SERIOUS OPINION WITHOUT THE TRANSLATION AND DELIVERY OF JUDGMENT OF THE SUPERIOR COURT, *997THE PRINCIPAL PLEADINGS AND OUR DISSENTING OPINIONS? THAT IS, WITHOUT FULL KNOWLEDGE OF THE FACTS AND PLEADINGS, HOW PERSUASIVE SHOULD HIS “BELIEF” BE? SHOULD IT BE VALUED THE SAME AS IN NEW YORK, OR LESS? Where does this leave the majority statement that “it is important for this Court to obtain THE MOST AVAILABLE POSSIBLE INFORMATION about these matters”? (Emphasis supplied.) Opinion of the Court at 978. WHY DOES THE MAJORITY DENY THAT PROCEDURE?
Thirdly, the controversy before us is much broader; the issue is whether under our Constitution —and federalism— the Commonwealth government may finance registration campaigns in different states of the United States for the benefit of a particular ethnic group who is not a resident of Puerto Rico.
rv
IN ORDER FOR THE HON. ROBERT ABRAMS TO PROPERLY COMMUNICATE HIS POSITION, HE MUST FIRST BE AWARE OF ALL THE FACTS. THEY ARE DRAMATIC AND REVEALING. During the fiscal year 1989-1990 the Department’s budget was $2,186,747. For the fiscal year 1990-1991 six million, one hundred eighty one thousand, six hundred sixty two dollars ($6,181,662) were requested to the Legislative Assembly. Part of the funds disbursed were used by the Press and Public Relations Office to pay for publicity campaigns through radio, press, and television in activities under the Guidance and Policital Organization Program. WHAT IS THIS PROGRAM?
As explained by the codefendant herself, Hon. Nydia Velázquez, Secretary of the Department, it is an “instrument of political action”. Public Hearings, Treasury Commission, House of Representatives, May 18, 1990, p. 2. At that time she also accepted the fact that the program “had been giving direct help to the Puerto Rican groups organized to participate in the municipal *998elections of the different counties in the state of New Jersey”. Id. at 3. She further averred that “thirty-five percent of hispanics and Puerto Ricans, filed their candidacies for different offices in the Counties of Paterson, Newark and Trenton. Id. “Out of these thirty-five (35) candidates, thirty (30) were Puerto Rican”. Id at 2. She finally admitted that in the future —next fiscal year— the political action program would continue “in those cities with a high concentration of Puerto Ricans”. Id. at 3.
Not much elucidation is required to understand that once this Department is deprived of its subtle juridical apparel, truly we are faced with a governmental sponsoring program of several “strategies” in the electoral area. Report to the Governor’s Advisory Committee submitted by the Secretary of the Department, June, 1990, p. 7.
In the same report, Hon. Secretary Velázquez, acknowledged that the use of public funds of the Commonwealth of Puerto Rico has “made possible that several Puerto Ricans have been elected to represent the community in public service positions. Representation has been achieved in Camden, Paterson, Perth Ambay, representation has also been achieved in Connecticut, and in New York we were able to keep the representation for Congressional District No. 18. [Hon. José C. Serrano]”. Report, supra, p. 7.
V
These facts raise several issues, which the Hon. Robert Abrams should address. Let us state them briefly.
In terms of sovereignty, and compared with the Government of Puerto Rico, is the promotion of registration and participation in the electoral process of that state equivalent to that of private entities or lobbyists? If they are dissimilar, should they be treated differently?
This governmental electoral promotion is geared to favor the ethnic group of Puerto Ricans. Does this foster frictions between different ethnic groups in said state? If permitted, does this imply *999an official recognition and acknowledgment by the state of New York, that other governments, even foreign, may directly or indirectly intervene, financially to participate in the election of its state and local government officers? Can this intrusion be justified only by the fact that the candidates have racial and cultural characteristics compatible to the interests of the intervening government, in this case the Commonwealth of ER.?

AN EXPLANATION OF THESE SENSIBLE ISSUES IS PARAMOUNT. IF PONDERED CONSCIENTIOUSLY, THIS MATTER GOES BEYOND THE ASPECT OF SOVEREIGNTY IT PENETRATES THE ESSENCE OF STATE ELECTORAL LAWS.

VI
As explained, the Government of Puerto Rico has succesfully promoted the specific candidacies of several Puerto Ricans in New Jersey, Connecticut and New York with public funds through this Department. In the electoral federal area, Hon. Secretary Velázquez herself stated that: “we have been able to keep the representation of Congressional District No. 18 [Hon. José C. Serrano]”. Report, supra.
In view of this fact, is the Department within the definition of a “Political Committee” in accordance to New York’s Election Law? Should its “expenditures” be informed to the regulatory body? Has the New York State Board of Elections intervened? More over, has this regulatory body investigated, authorized or given its opinion regarding this matter? N.Y. Exec. Law Sec. 14-100 et seq. (McKinney 1982).
It is clear then that in order to prevent Hon. Robert Abrams’ appearance from becoming a mere formality, he must be familiar with the above-mentioned uncontroverted facts, and he should explain the issues we have set forth.
It is also obvious that since there are similar factual circumstances and analogous elections laws, we should invite as amici the Attorney General or his fellow prosecutor for the states *1000of Illinois —Ill. Ann. Stat. ch. 46, para. 9-1 (Smith-Hurd 1991)— Pennsylvania —Pa. Stat. Ann. tit. 25, Sec. 3241(d)(f) et seq. (Purdon 1991)— Ohio — Ohio Rev. Code Ann. Sec. 3517.01 et seq. (Anderson 1988)— Connecticut —Conn. Gen. Stat. Ann. Sec. 9-333 et seq. (West 1989)— New Jersey —N. J. Stat. Ann. Sec. 3-A et seq. (West)— and Florida —Fla. Stat. Ann. Sec. 106.011 et seq. (West 1982)— requesting them their advise also.
The reason is evident. Should we allow the “opinion” of Hon. Robert Abrams —which coincides prima facie with, the one expressed in the Government of Puerto Rico’s brief— it is because as an amicus curiae will respond to the needs of this Court: “to be better informed”. People v. González Malavé, supra. If, as the majority states, he is the “best” qualified to inform us (Opinion of the Court at 978), then why not extend this invitation and listen to other opinions, at least, of those of the six state attorney generals with similar election laws?
Certainly it would be compulsory to include Hon. Richard Thornburgh, the Attorney General of the United States. IT SHOULD BE BORNE IN MIND THAT THE FINANCING AND DIRECT OR INDIRECT ENDORSEMENT OF THE REELECTION OF HONORABLE CONGRESSMAN, JOSÉ C. SERRANO FOR DISTRICT NO. 18 PRESENTS THE SAME ISSUES UNDER THE FEDERAL ELECTION LAW 2 U.S.C. sec. 431 et seq.
VII
As presented, the problem surrounding the applicability of Act No. 58 is new, complex and very serious. It goes beyond the geographic boundaries of the state of New York, and thus, the bona fide “belief” —exclusively or not— of Hon. Robert Abrams. Potentially, the spectrum of legal opinions and constitutional conflicts is very broad.
The legitimate issues involved have a multiplying effect and could turn into a “pandora box”. How can this Court recognize whether the states of Illinois, Pennsylvania, Ohio, Connecticut, *1001New Jersey and Florida agree with Puerto Rican Government official intervention, promoting, and financing electoral inscription processes in their respective jurisdictions for the —long and short term— purpose of electing Puerto Ricans or their descendants to public office? What about the federal government?
THE ONLY WAY WE CAN POSSIBLY OBTAIN THIS VITAL KNOWLEDGE IS BY TRANSLATING THE AFORMENTIONED DOCUMENTS AND BY INVITING THOSE STATES AND THE FEDERAL GOVERNMENT TO APPEAR AND ADVISE US. The sole appearance of Hon. Robert Abrams is not enough. In this manner we could balance the conflicting interests. Rule 43, swpra, motu proprio, allows us to do it. The majority’s denial has no explanation. FOR THE FIRST TIME IN THE HISTORY OF THIS COURT WE ARE FACED WITH THE ABSURD SITUATION WHERE ONLY ONE DOCUMENT TRANSLATION HAS BEEN AUTHORIZED WHICH FLOWS IN ONE DIRECTION. IS THIS HOW WE ARE SUPPOSEDLY “BETTER INFORMED”?
And for the SECOND TIME, with all due respect, we are forced to denounce the abusive treatment of the majority regarding dissenting votes.
Act No. 19 of April 11,1968, as ammended, 4 L.PR.A. sec. 490, commands that our opinions be “rapidly” and eventually pub-fished in Spanish and English. These translations are to be accomplished by the Bureau of Translation of the Supreme Court. The majority has denied, NOW, the official translation of this dissent.
We have explored and considered the reasons expressed by Chief Justice Mr. Pons Núñez. Opinion of the Court at 979 n. 2. In its first paragraph, he states that neither Hon. Robert Abrams nor his assistants have not “claimed” that they are unable to read and understand Spanish. He parts from the erroneus premise that this fact is indicative that Hon. Robert Abrams and his assistants can understand and read Spanish but do not write it *1002correctly. Enough to say that the argument is totally SPECULATIVE.
Incidentally we clarify that after twenty-five (25) years in the judiciary, we coincide with Chief Justice Mr. Pons Núñez “that there are a lot of people, in all places, that have enough knowledge in a language, to read and understand it, but cannot write it correctly”. (Emphasis supplied.) Opinion of the Court at 979 n. 2. It is a real tragedy when the writer is Puerto Rican and the language is Spanish.
His other argument is very simple: either all the documents are translated or none. This latter option, in his judgement, is not “acceptable” because it will transform “all the proceedings into the English language”. We confess that we have been unable to understand its logic. This circular reasoning evinced, reminds us of the proverb “damned if you do, and damned if you don’t”.
In the manner in which the translation of this opinion is omitted, Hon. Robert Abrams will be deprived from knowing our position. Again, in vain, efforts have been made to impose a new modality of JURIDICIAL GAG. Nogueras v. Hernández Colón, 127 D.P.R. 638, 654 (1990), preliminary vote, September 10, 1990. TO REMOVE IT WE HAVE PERSONALLY TRANSLATED AND INCORPORATED THIS OPINION AS APPENDIX I.
Judges are continually exposed to the hardships of political life, to great events and to the mutations of history. For these reasons, in situations such as the present one, where the genesis of the judicial controversy is of partisan-political nature, WE MUST BE VERY CAREFUL WHEN CALLED UPON EVALUATING AN AMICUS CURIAE APPEARANCE BEFORE THIS COURT. ALTHOUGH SOMETIMES THIS MAY BE THE NORMAL LEGAL CHANNEL, IT COULD ALSO CONSTITUTE A SOPHISTICATED FORM OF POLITICAL INFLUENCE. Robert F. Nagel, Political Pressure and Judging in Constitutional Cases, 61 U. Colo. L. Rev. 685 n. 3 (1990).
*1003—O—

(1) In its pertinent part, Sec. 7 of Act No. 17 of June 10, 1939 (4 L.P.R.A. sec. 740) as ammended, provides that no person who has not been authorized by the Supreme Court of Fuerto Rico “may engage in the practice of law, or advertise as such, or as judicial agent or act, except in regard to his own affairs, in any judicial or quasi-judicial matter before any court of law . . .”.
In administering this regulatory function, we require that every applicant requesting admission to the legal profession approves a bar examination and obtain a certificate of good character. Rule 11(a) and (c) of the Supreme Court, 4 L.P.R.A. Ap. I-A. As an exception, in special cases and as a matter of courtesy, we may authorize a person who has been admitted to the legal profession in a state or territory of the United States, or District of Columbia.
For this, ordinarily, it is indispensible that the person presents a request for a courtesy admission endorsed by an attorney authorized to practice the legal profession before us, accompanied by a certificate of admission and of good standing issued by the highest court of the state in which the petitioner has been admitted. Furthermore, in this request it must he stated that the applicant knows the Spanish language thoroughly, otherwise the authorization will be subject to his being accompanied by a lawyer from the Puerto Rican bar fluent in the Spanish language. Rule 11(d) of the Supreme Court, supra.
On the other hand, Rule 8.5 of Civil Frocedure, 32 L.P.R.A. Ap. III, demands that the pleadings, requests and motions be made in the Spanish language. Persons who lack a knowledge of this language, are authorized to present their documents in their own language provided they enclose the necessary copies in Spanish. This rule is in response to clear judgments: “It is a fact not subject to historical rectification that the vehicle of expression, the language of the Puerto Rican people —integral part of our origin and of our hispanie culture— has been and continues to be Spanish .... [TJhat is a reality that cannot be changed by any law.” People v. Superior Court, 92 P.R.R. 580, 588-589 (1965).